Judge Wynn
dissenting.
I respectfully dissent because I believe that Judge Brannon’s ruling, which the State chose not to appeal, controls the outcome of this case. In his ruling on the original motion to suppress, Judge Brannon found that the law enforcement officers did not have a reasonable, articulable suspicion of criminal conduct to support a constitutional stop of the cab. Judge Brannon astutely recognized that reasonable suspicion, in the Fourth Amendment context, must be more than suspicion as it is understood in general terms. Thus, he made the following conclusion in his Order:
Objectively determined, as the law requires, the Court finds that the facts and circumstances known to the officer before they stopped the cab fall short of a “founded suspicion” of criminal conduct. The fact that their “hunch” was correct is not of constitutional significance. A stop/search cannot become constitutional by what is then discovered.
Significantly, during the hearing on defendant’s second motion to suppress the cocaine found in Campbell’s possession, Judge Stephens correctly noted that Judge Brannon’s order was the “law of the case.” Judge Stephens, however, limited the applicability of Judge Brannon’s ruling to be the law of the case only in regard to defendant’s bag even though the previous order ruled the entire stop unconstitutional. I respectfully disagree with this determination and the majority’s affirmance of it. If the cab stop was unconstitutional, then the fruits that flowed from this illegal stop are inadmissible and should be suppressed in this defendant’s trial. This includes not only the bag belonging to defendant but also the other bag found in the trunk of the car.
If, for analogy, Judge Brannon had found that the cab stop itself was constitutional but the search of the defendant’s bag was not, *678defendant would not have been able to prevent the introduction of evidence obtained from Campbell’s bag based on a separate ruling by Judge Stephens that the search of Campbell’s bag was permissible. Recognizing that Judge Brannon’s order established the illegality of the entire stop, the State attempted to put the same issue before another trial judge. In essence, what the State did was appeal an unfavorable ruling of one trial court to another. Moreover, by setting aside this ruling, Judge Stephens conducted appellate review, without jurisdiction to do so, and our Supreme Court has held that one Superior Court Judge may not modify, overrule, or change the judgment of another previously made in the same case. Calloway v. Ford Motor Co., 281 N.C. 496, 501, 189 S.E.2d 484, 488 (1972). While the conspiracy action did not involve the same case as the trafficking action, it did involve the same transaction and occurrence. The physical evidence that was the subject of the second suppression motion was obtained in the same transaction and by the same means as the physical evidence that was the subject of the first suppression motion. If the State wanted to challenge Judge Brannon’s ruling, the proper tribunal was this Court, not Superior Court. To hold otherwise, makes an inexplicable mockery of the original ruling by Judge Brannon.